DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-21 are pending. Claim 5 has been canceled.
The foreign priority documents PCT/JP2017/016079 and PCT/JP2017/016084 filed on April 21, 2017 have been received and are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0155566) in view of Okuno et al. (US 2016/0149224).
With regard to claims 1 and 3, Kim et al. teach an electrode slurry comprising Pt/C and a composition for forming a polymer electrolyte (par.0216). An inorganic ion conductor is coated with the slurry to form a positive composite electrode (par.0217).
The inorganic ion conductor of Kim is equivalent to the “electrode current collector” in claim 1.

The composition for forming a polymer electrolyte comprises:
-poly(diallyldimethylammonium) TFSI of formula 1b:

    PNG
    media_image1.png
    123
    297
    media_image1.png
    Greyscale

-LiTFSI, and 
-an ionic liquid of formula 3b (par. 0212-0215).
Poly(diallyldimethylammonium) TFSI is a polymer having a structural unit of formula (1), wherein X- is a bis(trifluoromethylsulfonyl) anion in claim 1.
LiTFSI meets the limitations of claims 1 and 3 for an electrolyte salt which is a lithium salt.
The ionic liquid of formula 3b does not meet the limitations for the molten salt in claim 1.
Okuno et al. teach a lithium battery comprising a non-aqueous electrolyte including an ionic liquid and a lithium salt (abstract).
Okuno et al. specifically teach an electrolyte comprises LiTFSA and EMIFSA (par.0153), wherein LITFSA is lithium bis(trifluoromethylsulfonyl)amide (par.0102 and par.0108) and EMIFSA is 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)amide (par.099 and par.0102).

LiTFSA of Okuno et al. is identical to the LiTFSI of Kim et al.
Additionally, Kim et al. allows for ionic liquids which are imidazolium derivatives (par.0062-0064 and par.0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use EMIFSA as the ionic liquid in the composition for forming a polymer electrolyte of Kim et al., in order to take advantage of its decomposition resistance and high solubility of the LiTFSA/LiTFSI in the EMIFSA.
With regard to claim 2, LiTFSI is represented by the formula Li (CF3SO2)2N and it meets the limitations for an electrolyte salt with an anion of formula N(CF3SO2)2-.
With regard to claim 4, the ionic liquid represents about 22wt% based on the total amount of polymer, lithium salt, and ionic liquid (see par.0215 and par.0218). This amount is within the claimed range.
With regard to claim 9, Kim et al. teach a lithium air battery comprising the positive composite electrode (par.0212-0217 and par.0230).
With regard to claims 15 and 17, Kim et al. teach a polymer electrolyte comprising:
 -poly(diallyldimethylammonium) TFSI of formula 1b:

    PNG
    media_image1.png
    123
    297
    media_image1.png
    Greyscale

-LiTFSI, and 

Poly(diallyldimethylammonium) TFSI is a polymer having a structural unit of formula (1), wherein X- is a bis(trifluoromethylsulfonyl) anion.
LiTFSI meets the limitations of claims 15 and 17 for an electrolyte salt which is a lithium salt.
The ionic liquid of formula 3b does not meet the limitations for the molten salt in claim 1.
Okuno et al. teach a lithium battery comprising a non-aqueous electrolyte including an ionic liquid and a lithium salt (abstract).
Okuno et al. specifically teach an electrolyte comprises LiTFSA and EMIFSA (par.0153), wherein LITFSA is lithium bis(trifluoromethylsulfonyl)amide (par.0102 and par.0108) and EMIFSA is 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)amide (par.099 and par.0102).
Okuno et al. further teach that EMIFSA is preferred from the view point of decomposition resistance and high solubility of the supporting electrolyte (par.0103).
LiTFSA of Okuno et al. is identical to the LiTFSI of Kim et al.
Additionally, Kim et al. allows for ionic liquids which are imidazolium derivatives (par.0062-0064 and par.0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use EMIFSA as the ionic liquid in the polymer electrolyte of Kim et al., in order to take advantage of its decomposition resistance and high solubility of the LiTFSA/LiTFSI in the EMIFSA.
3SO2)2N and it meets the limitations for an electrolyte salt with an anion of formula N(CF3SO2)2-.
With regard to claim 18, the ionic liquid represents about 22wt% based on the total amount of polymer, lithium salt, and ionic liquid (see par.0215 and par.0218). This amount is within the claimed range.
With regard to claim 19, Kim et al. teach that the polymer electrolyte comprises NMP (N-methyl pyrrolidone) (par.0215). NMP is equivalent to the claimed “dispersion medium”.
With regard to claim 20, Kim et al. further teach that acetone may be used as organic solvent (par.0123, par.0126).
With regard to claim 21, Kim et al. teach that the solvent may be used in an amount of 100 parts by weight based on 100 parts by weight of the polymer (par.0126). This is equivalent to the mass ratio dispersion medium: polymer =1, which is within the claimed range.

Allowable Subject Matter
Claims 10-14 are allowed.
Kim et al. (US 2015/0155566) fail to teach the method in claim 10.
There are no prior art teachings that would motivate one of ordinary skill to modify Kim et al. and obtain the method in claim 10 of the instant application.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

There are no prior art teachings that would motivate one of ordinary skill to modify Kim et al. and obtain the electrodes in claims 6 and 8 of the instant application.

Response to Arguments
Applicant's arguments filed on February 14, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that:
-the provisional rejection of claims 1, 2, 6, 7, and 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 9 of copending Application No. 16/606,273 (US 2021/0135275) is withdrawn following the applicant’s amendment to claim 1;
-the provisional rejection of claims 15-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of copending Application No. 16/606,493 (US 2021/0111430) is withdrawn following the applicant’s amendment to claim 15;
-the rejection of claims 15-20 under 35 U.S.C. 102(a)(1) as being anticipated by Appetecchi et al. (“Ternary polymer electrolytes containing pyrrolidinium-based polymeric ionic liquids for lithium batteries”) is withdrawn following the applicant’s amendment to claim 15;
-the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Appetecchi et al. (“Ternary polymer electrolytes containing pyrrolidinium-based 
-the rejection of claims 1-4, 9, and 15-19 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0155566) is withdrawn following the applicant’s amendment to claims 1 and 15;
-the rejection of claims 10-14 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0181658) in view of Appetecchi et al. (“Ternary polymer electrolytes containing pyrrolidinium-based polymeric ionic liquids for lithium batteries”) is withdrawn following the applicant’s amendment to claim 10;
-the rejection of claims 1-4, 6, 7, and 9 under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 2008/0160324) in view of Appetecchi et al. (“Ternary polymer electrolytes containing pyrrolidinium-based polymeric ionic liquids for lithium batteries”) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 2008/0160324) in view of Appetecchi et al. (“Ternary polymer electrolytes containing pyrrolidinium-based polymeric ionic liquids for lithium batteries”) as applied to claim 7 above, and further in view of Moriya et al. (JP 2013-214510, with attached machine translation) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-4, 9, and 15-21 are shown in paragraphs 5 and 6 above.
On pages 8-9 of the Remarks the applicant argues that EMIFSI is preferred from the viewpoint of ionic conductivity. The Examples 2-4 and 2-5 show superior effects of EMIFSI when compared to the Examples 2-1, 2-2, and 2-3 including Py13FSI.

Examples 2-4 and 2-5 show electrodes comprising a composition including P(DADMA)(TFSI), EMIFSI, and LiFSI (see Slurries F and G in Table 2, par.0152).
P(DADMA)(TFSI) is the polymer comprising a structural unit of formula (1) in claims 1 and 15, wherein X- is TFSI (N(CF3SO2)2-).
However, claims 1 and 15 do not limit the anion X- of the polymer.
	Additionally, claims 1 and 15 allow for the electrolyte salts to be not only lithium salts, but also sodium salts, calcium salts, and magnesium salts.
	The specification teaches several options for the anion X- of the polymer(par.0049) and for the electrolyte salts (par.0062-0067). 
Therefore, the electrode in claim 1 and composition in claim 15 may encompass a large variety of combinations of polymers and electrolyte salts. The Examples 2-4 and 2-5 are not commensurate with the scope of the claims, and do not prove unexpected superior results of the claimed electrode and of the claimed composition.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). (MPEP 716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention)

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722